

Exhibit 10.3


SLM Corporation 2012 Omnibus Incentive Plan
Bonus Restricted Stock Unit Term Sheet
2015 Management Incentive Plan Award


This Bonus Restricted Stock Unit Term Sheet (this “Agreement”) further describes
the terms of the Bonus RSUs granted to Grantee pursuant to the Bonus Restricted
Stock Unit Grant Notice. The Bonus Restricted Stock Unit Grant Notice and the
SLM Corporation 2012 Omnibus Incentive Plan (the “Plan”) are incorporated herein
in their entirety.
1.
Restrictions on Transfer. The Award is fully vested at grant, but subject to
transfer restrictions (“Transfer Restrictions”), with such restrictions to lapse
ratably over three years in one-third increments on February 26 in each of 2017,
2018, and 2019 upon such lapsing the subject portion of the Award shall be
settled in shares of the Corporation’s common stock.

2.
Employment Termination; Death; Disability. If not previously lapsed, the
Transfer Restrictions will remain, and the Award will be converted into shares
of common stock on the original terms and dates set forth above in the event
that (i) the Grantee’s employment is terminated by the Corporation (or its
subsidiaries) for any reason other than for Misconduct, as determined by the
Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be
an employee of the Corporation (or its subsidiaries) for any reason.

If not previously lapsed, the Transfer Restrictions will lapse and the Award
will be settled in shares of the Corporation’s common stock, upon death or
Disability (provided that such Disability qualifies as a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4)).
The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.
Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.
3.
Taxes; Dividends. The Grantee of the Award shall make such arrangements as may
reasonably be required by the Corporation, including transferring a sufficient
number of shares of the Corporation’s common stock, to satisfy the income and
employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Nominations, Governance, and Compensation
Committee (the “Committee”) hereby approves the transfer of such shares to the
Corporation for purposes of SEC Rule 16b-3). Dividends declared on vested Awards
subject to transfer restrictions will not be paid currently. Instead, amounts
equal to such dividends will be credited to an account established on behalf of
the Grantee and such amounts will be deemed to be invested in additional shares
of the Corporation’s common stock (“Dividend Equivalents”). Such Dividend
Equivalents will be subject to the same schedule regarding the lapsing of
transfer restrictions to which the Award is subject. Upon such lapsing of any
portion of the Award, the amount of Dividend Equivalents allocable to such Award
(and any fractional share amount) will also vest and will be converted into
shares of the Corporation’s common stock (provided that any fractional share
amount shall be paid in cash).

4.
Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all Bonus RSUs provided under this Agreement and shares issuable hereunder
comply with or be exempt from the requirements of Section 409A so that none of
the payments or benefits will be subject to the adverse tax penalties imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Bonus RSUs
is to be accelerated in connection with the Grantee’s termination of service,
such accelerated Bonus RSUs will not be settled by virtue of such acceleration
until and unless the Grantee has a “separation from service” within the meaning
of Section Treasury Regulation 1.409A-1(h), as determined by the Corporation, in
its sole discretion. Further, and notwithstanding anything in the Plan or this
Agreement to the contrary, if (x) any of the Bonus RSUs to be provided in
connection with the Grantee’s separation from service do not qualify for any
reason to be exempt from Section 409A, (y) the Grantee is, at the time of such
separation from service, a “specified employee” (as defined in Treasury
Regulation Section 1.409A-1(i)) and (z) the settlement of such Bonus RSUs would
result in the imposition of additional tax under Section 409A if such settlement
occurs on or within the six (6) month period following the Grantee’s separation
from service, then, to the extent necessary to avoid the imposition of such
additional taxation, the settlement of any such Bonus RSUs during such six (6)
month period will accrue and will not be settled until the date six (6) months
and one (1) day following the date of the Grantee’s separation from service and
on such date (or, if earlier, the date of the Grantee’s death), such Bonus RSUs
will be settled.

5.
Clawback Provision. If the SLM Corporation Board of Directors (the “Board”), or
an appropriate committee thereof, determines that, any material misstatement of
financial results or a performance metric criteria has occurred as a result of
the Grantee’s conduct or the Grantee has committed a material violation of
corporate policy or has committed fraud or Misconduct, then the Board or
committee shall consider all factors, with particular scrutiny when one of the
top 20 members of management are involved, and the Board or such committee, may
in its sole discretion require reimbursement of any compensation resulting from
the vesting, exercise or settlement of Options and/or Restricted
Stock/RSUs/Bonus RSUs and the cancellation of any outstanding Options and/or
Restricted Stock/RSUs/ Bonus RSUs from the Grantee (whether or not such
individual is currently employed by the Corporation) during the three-year
period following the date the Board first learns of the violation, fraud or
Misconduct. Notwithstanding anything to the contrary herein, this provision
shall be subject to adjustment and amendment to conform with any subsequently
adopted policy or amendment relating to the clawback of compensation as may be
adopted by the Board or an appropriate committee thereof.

6.
Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without limitation (a) restrictions under an insider
trading policy and (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the shares of the Corporation’s common stock. The sale of the shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

7.
Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the Plan as determined by the Corporation, and that Grantee may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

8.
Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or its subsidiaries)
and thereafter until withdrawn in writing by Grantee.

9.
Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the Plan.

10.
No Right to Continued Employment. Nothing in the Plan, in this Agreement or any
other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

11.
Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

12.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law.

13.
Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:
Human Resources Department
ATTN: Total Rewards
300 Continental Drive
Newark, DE 19713


If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).
14.
Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
terms of the Plan control, except as expressly stated otherwise herein. This
Agreement, the Plan and the Bonus Restricted Stock Unit Grant Notice together
set forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersede all prior oral and written and all
contemporaneous or subsequent oral discussions, agreements and understandings of
any kind or nature. Capitalized terms not defined herein shall have the meanings
as described in the Plan or in the Bonus Restricted Stock Unit Grant Notice.

15.
Miscellaneous. In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Grantee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Grantee is responsible for
complying with all laws applicable to Grantee, including federal and state
securities reporting laws.

Grantee is deemed to accept this Award of Bonus RSUs under this Agreement and to
agree that such Award is subject to the terms and conditions set forth in this
Agreement and the Plan unless Grantee provides the Corporation written
notification of Grantee’s rejection of this Award of Bonus RSUs not later than
30 days after Grantee’s receipt of notice of the posting of this Agreement
on-line or through electronic means (in which case such Award will be forfeited
and Grantee shall have no further right or interest therein as of such date).



